[1] A complaint was filed in the district court of Las Animas county, reciting that a petition was filed with the board of county commissioners of said county praying for the establishment of an election precinet at Primero in said county, but that the county commissioners had refused to act, and praying for a writ of mandamus commanding the commissioners to establish an election precinct at said Primero. A demurrer to the complaint was filed and was overruled, and judgment entered granting the writ. The board of commissioners took the case to the Court of Appeals by writ of error.
[2] We shall take judicial notice of the fact that there has been a precinct established at Primero in said county. It is not material whether the precinct was established upon proper petition or by virtue of authority so to do under the statute. There being no live question for us to determine, the cause should be dismissed.
[3] Dismissed.
 *Page 57